DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2017-0033012, “Kim,” a copy of which has been made of record, submitted 6/30/20, and is used hereinafter as the citation copy) in view of Suzuki et al. (JP 09-100392, “Suzuki,” a copy of which has been made of record, submitted 6/30/20, and is used hereinafter as the citation copy) in view of Caricato et al. (New Journal of Chemistry 2013, vol. 37, pp 2792-2799, “Caricato,” a copy of which has been made of record, submitted 6/30/20, and is used hereinafter as the citation copy). Further, https://www.chemsrc.com/en/baike/1348130.html is cited to teach the structure of the pyrazoline additive of Suzuki. 
Regarding claims 1 and 7, Kim teaches a  pressure sensitive adhesive comprising an acrylic polymer (pp. 2-3, various examples of (meth)acrylate monomer, including esters of (meth)acrylic acid), and two or more ultraviolet absorbers (p. 2, paragraph 6). Kim additionally teaches that one of the UV absorbers may be a malonic acid-based UV absorber (see, e.g., dicarboxylic acid, p. 3 paragraph 4, and see claims). 	Kim fails to specifically teach the inclusion of a pyrazoline-based ultraviolet absorber, however, in the same field of endeavor of ultraviolet absorbers for use in adhesive compositions ([0001]), Suzuki teaches that it is known to include pyrazoline-based UV absorbers and that doing so may improve UV absorption in the 380 to 420 nm band (see, e.g., [0004] – [0009]). Suzuki additionally teaches a pyrazoline compound reading on the claimed formula 1 (see Suzuki, [0008], [0028], 1-phenl-3-4-tertiary butyl styryl -5 – 4 tertiary butyl phenyl pyrazoline, reading on the claimed compound, wherein one of the L groups may be an alkene and two of the R groups may be alkanes, see also Abstract; and see also https://www.chemsrc.com/en/baike/1348130.html, illustrating that the structure of the pyrazoline reads on the claimed structure). It therefore would have been obvious to have used a pyrazoline-based UV absorber as taught by Suzuki as one of the UV absorbers of Kim for the benefit of improving the UV absorption within the 380 to 420 nm band (Suzuki, [0004] – [0009]).
    PNG
    media_image1.png
    168
    295
    media_image1.png
    Greyscale
	While Kim teaches generally to include dicarboxylic acid compounds including malon-based compounds (see above), Kim fails to specifically teach a specific malonic acid-based UV absorber. In the same field of endeavor of molecules for use as UV absorbers (e.g., p. 2793 col. 2), Caricato teaches malonic acid based compounds that provide for intense absorption bands in the UV region (see chemical compound 1, p. 2793, p. 2793, col. 1, reproduced below; reading on the chemical formula of the malonic acid compound of claim 1). It would have been obvious to the person of ordinary skill in the art at the time of filing to have substituted chemical compounds 1-3 of Caricato for the malonic acid UV absorber of Kim for a specific version of a UV absorption compound that has intense absorption bands in the UV region (p. 2793 col. 2). It should be noted that the compound reading on the malonic acid-based UV absorber would have an absorption range in the 380 to 390 nm band. 
    PNG
    media_image2.png
    93
    243
    media_image2.png
    Greyscale

Regarding claims 2 and 3, Kim additionally teaches that the pressure sensitive adhesive may comprise a (meth)acrylic acid ester (pp. 2-3, various examples of (meth)acrylate monomer, including esters of (meth)acrylic acid) and may include a polymerization unit having a copolymerizable monomer having a polar group (e.g., 2-hydroxyethyl (methacrylate) p. 3 paragraph 3). 
Regarding claims 4 and 5, Kim additionally teaches that its UV absorbing component may be included in an amount of from 0.2 to 2.0 parts by weight of the acrylic copolymer, thus reading on the claimed amount for the malonic acid-based UV absorber (p. 2 paragraph 11). Modified Kim (Suzuki) additionally teaches that the pyrazoline based UV absorber may be included in an amount of from 0.1 to 1% by mass of the resin component (Suzuki, [0009]).
Regarding claim 6, modified Kim (Suzuki) additionally teaches that the pyrazoline based UV absorber may have a maximum absorption wavelength in the range of from 380 to 420 nm ([0007]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 12, Kim additionally teaches the inclusion of a multifunctional crosslinking component (p. 2 – p. 3 paragraphs 4, 10-11, including e.g., diisocyanate compounds). 
Regarding claims 13 and 14, Kim additionally teaches that the adhesive may be used in a polarizing plate (e.g., p. 2 paragraph 2) and that the adhesive may have a thickness of from 3 to 100 micrometers (e.g., p. 5, Example 1 and see p. 4 para graph 10). 
Regarding claim 15, because modified Kim teaches the inclusion of claimed compounds described in the present specification as providing an adhesive sheet with the claimed transmittance values (i.e., acrylic resin components, and substantially similar amounts of pyrazoline-based and malonic acid-based UV absorbers, see present specification at [10], [16] – [20], [100]), the pressure sensitive adhesive layer will be considered to possess UV absorbing properties so as to adjust the transmittances of light in the 380 to 410 nm within the claimed ranges.
Regarding claim 17, because modified Kim teaches the inclusion of claimed compounds described in the present specification as providing an adhesive sheet with the claimed transmittance values (i.e., acrylic resin components, and substantially similar amounts of pyrazoline-based and malonic acid-based UV absorbers, see present specification at [10], [16] – [20], [100]), the pressure sensitive adhesive layer will be considered to possess the claimed physical properties (i.e., the lifting properties at the claimed humidity and temperature) that would result from the compounds that make up the film itself. 
Claim(s) 13, 16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Suzuki, in view of Caricato, as applied to claim 1, above, and further in view of Hwang et al. (US 2018/0120490, “Hwang”).
Regarding claims 13 and 16, Kim additionally teaches that the adhesive may be used in a polarizing plate (e.g., p. 2 paragraph 2) however while modified Kim teaches a polarizing plate, Kim fails to specifically teach the b* value in the L*a*b* chromaticity coordinate space. In the same field of endeavor of display devices ([0002]), Hwang teaches that the polarizing plate should have a b* value of less than 9.5 in the a*b* chromaticity coordinates for use in an organic electroluminescent display device (e.g., Hwang, [0025], Fig. 7, [0133] – [0145], [0157]). Hwang teaches that these color coordinates provide for good colors for a polarizing plate for use in a display device and therefore it would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the values of the b* coordinate from 0 to 1.5 so as to improve the color quality of the film or layer ([0157]). 
Regarding claim 18, modified Kim additionally teaches the inclusion of a quarter wavelength retardation film in order to reduce reflection (Hwang, e.g., [0011]). 
Regarding claim 19, modified Kim additionally teaches that the layers may be combined using an adhesive ([0113]) and it therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have used the adhesive composition of modified Kim as an adhesive to combine the polarizer and the retardation film (e.g., Hwang, [0113], and see Kim p. 1). 
Regarding claim 20, modified Kim (Hwang) additionally teaches a polarizing plate structure wherein a polarizer (Hwang, e.g., Fig. 5 layer 162, [0115]) faces a retardation plate (Hwang Fig. 5, layer 161), an upper substrate layer (Fig. 5, layer 101, [0076]), and an adhesive between the polarizer and the upper substrate layer (e.g., Fig. 5, layer 146, [0113]). 
    PNG
    media_image3.png
    320
    556
    media_image3.png
    Greyscale

Regarding claims 21 and 22, while Kim teaches that its polarizing plate may be used in a display device (see p. 1), Kim fails to specifically teach that the polarizing plate is to be used in an organic light emitting panel. However, in the same field of endeavor of display devices ([0004]) Hwang teaches an organic light emitting panel having a polarizing film (Fig. 5, [0002]). Hwang teaches an organic electroluminescent display having a substrate layer (e.g., plastic, layer 101, [0083], [0078]), first and second electrode layers opposite an emitting layer (e.g., [0084], [0085], [0086]), and a polarizing plate on the opposite side of the underlying substrate layer ([0112], Fig. 5, [0115]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have used the polarizing plate or film of modified Kim in an organic light emitting device such as the one described by Hwang for its good brightness properties, contrast ratio, viewing angle, and other optical properties (Hwang, [0003] – [0006]).

Response to Arguments
Applicant’s arguments filed 9/11/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that unexpected results overcome the obviousness rejection.  The examiner respectfully disagrees.  Applicant points to data regarding the color characteristics of a polarizing plate containing the claimed compounds. But Applicant does not show that the data is commensurate in scope with the claims (i.e., the optical features pointed to are not claimed) and further fails to specifically point out how the results are truly unexpected given that the inclusion of such absorbers is taught by the prior art to absorb light in the ultraviolet regions. Although the applicant appears to have shown that the results are preferred, the applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Please see MPEP §716.02. The burden is on the applicant to establish results are unexpected and significant.  The evidence relied upon should establish that the differences in results are in fact unexpected, unobvious, commensurate in scope with the claims, and of both statistical and practical significance.  See MPEP §716.02(b) and §716.02(d). The applicant is reminded that an affidavit or declaration must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP §716.02(e).
Applicant argues that Kim fails to teach that the light absorbing compounds absorb light in the blue areas of the visible wavelengths of light. However, the Examiner notes that this is not a claimed feature other than through the claimed chemical compounds which may effect this advantage. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., blocking of visible rays in the blue region) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Applicant argues that Kim fails to teach the inclusion of both a pyrazoline-based UV absorber and a malonic acid-based UV absorber. However, as described above, Kim teaches the use of two or more ultraviolet absorbers (p. 2, paragraph 6). While Kim fails to teach the inclusion of the specifically claimed absorbers, the inclusion of those absorbers would have been obvious in view of Suzuki and Caricato, as described in the body of the rejections. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Suzuki fails to teach the claimed pyrazoline-based UV absorber. However, as described in the rejection of claim 1, above, Suzuki teaches a pyrazoline-based UV absorber reading on the one claimed. Applicant further argues that Suzuki fails to teach the claimed mixture of UV absorbers. However, Suzuki is not relied on for this teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner maintains that the inclusion of a specific pyrazoline absorber as described by Kim would have been obvious to the person of ordinary skill in the art at the time of filing for the benefit of improving the UV absorption within the 380 to 420 nm band (Suzuki, [0004] – [0009]).
Applicant argues that Caricato fails to teach the claimed malonic acid structure. But this is not so. As shown in the rejection of claim 1, above, Caricato teaches a compound reading on the claimed malonic acid compound. Applicant argues that Caricato fails to teach the mixture of UV absorbing agents. However, Caricato is not relied on for this teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	Applicant argues that there is no teaching within Caricato regarding the color value b, however, such a feature is not presently claimed and additionally it would be expected that the malonic acid compound, being the same as described in the present claims, would function in the same manner as described (including resulting in substantially similar color value b values).  The Examiner therefore maintains that it would have been obvious to the person of ordinary skill in the art at the time of filing to have substituted chemical compounds 1-3 of Caricato for the malonic acid UV absorber of Kim for a specific version of a UV absorption compound that has intense absorption bands in the UV region (p. 2793 col. 2).
Applicant argues that Hwang fails to disclose the influence of the UV absorbing agent on the color value b of a polarizing plate in the ab color system. But the Examiner notes that this is not a claimed limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the influence of the UV absorbing agent on the color value b of a polarizing plate in the ab color system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claims 1-7 and 12-22 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782